Title: To Alexander Hamilton from William Seton, 20 December 1790
From: Seton, William
To: Hamilton, Alexander


[New York] 20th December 1790.
Sir
The President & Directors desire me to acknowledge the receipt of your two Letters of the 13th. and to express how very much they feel obliged to you, for your kind attention to this Institution and thereby to the Commerce of this City.
Whenever the Treasurer deposits the Bills on Amsterdam which you mention, the Strictest attention shall be paid to your orders with respect to the Sale of them.
Enclosed is the weekly returns.
I have the honor to be with the greatest respect &c
